Citation Nr: 1030302	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  95-26 986	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
right radial nerve palsy.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound of the left second toe.

3.  Whether the rating decision rendered in November 1968 that 
assigned a 10 percent rating for residuals of a gunshot wound to 
Muscle Group XIV of the right thigh was clearly and unmistakably 
erroneous.

4.  Entitlement to a separate disability rating for a right 
shoulder disability secondary to residuals of a gunshot wound to 
the right upper extremity.

5.  Entitlement to an effective date prior to June 1, 1989 for 
the assignment of a combined 100 percent disability evaluation.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
January 1968.

This matter arises from various rating decisions rendered since 
October 1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.  

During the pendency of this appeal, the Veteran requested a 
personal hearing before a traveling member of the Board.  Such a 
hearing was conducted before the undersigned on September 11, 
2000; a transcript of that proceeding is of record.  

In a July 2001 decision, the Board granted an initial 30 percent 
(from 20 percent) rating for the right radial nerve palsy; denied 
an initial rating in excess of 10 percent for residuals of a 
shell fragment wound of the left second toe; found there was no 
clear and unmistakable error in a November 1968 rating decision 
that assigned a 10 percent rating for residuals of a gunshot 
wound to Muscle Group XIV of the right thigh; denied a separate 
disability rating for a right shoulder disability secondary to 
residuals of a gunshot wound to the right upper extremity; and 
denied an effective date prior to June 1, 1989 for the assignment 
of a combined 100 percent disability rating.  

The Veteran filed a motion for reconsideration of the Board's 
July 2001 decision, and the motion was denied by the Board on 
February 21, 2002.  The Veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2004 Memorandum Decision, the Court 
reversed the Board's July 2001 decision to the extent that it 
concluded that there was no clear and unmistakable error in the 
November 1968 rating decision that assigned a 10 percent for 
residuals of a gunshot wound to the right thigh and remanded the 
matter to the Board for the assignment of a 30 percent rating, 
effective October 10, 1968 and a 100 combined rating effective 
October 10, 1968.  The remaining claims were vacated and remanded 
for adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case was then appealed to the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

In February 2008, the July 2004 decision of the Court was 
summarily affirmed by the Federal Circuit and mandate was issued 
on April 4, 2008.  However, on August 15, 2008, the Board was 
informed by the Veteran's representative of record that the 
Veteran had died on January [redacted], 2005.  On May 21, 2009, the 
Secretary of VA notified the Court of the Veteran's death, filed 
a motion to recall both judgment and mandate, to withdraw the 
Court's July 2004 decision , and to dismiss the appeal due to 
lack of subject matter jurisdiction.  In a February 22, 2010 
Order, the Court directed the Veteran's estate, within 20 days, 
to show cause why the Board's decision should not be vacated and 
the appeal dismissed.  In an April 16, 2010 Order, the Court 
noted that no response had been received from the Veteran's 
estate; hence, the Court ordered that its mandate and judgment 
were recalled, the Court's July 29, 2004 order was revoked, and 
the Board's July 2001 decision was vacated with respect to the 
matters appealed to the Court.  (In this regard, the Board 
observes that the Board's July 2001 grant of an increased initial 
rating (to 30 percent) for the right radial nerve palsy was not a 
matter that was appealed to the Court.  Hence, that portion of 
the Board's decision remains in effect although the claim for a 
rating in excess of 30 percent would be considered a matter 
appealed to the Court and is thereby subject to the Court's April 
2010 Order).  The Court further ordered that the Secretary's 
motion was granted and the appeal was dismissed for lack of 
jurisdiction.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 
1965 to January 1968.  

2.	On August 15, 2008, the Board was notified by the Veteran's 
representative that the Veteran died in January 2005.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran/appellant died during the pendency of 
the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death of 
the Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  In 
this regard, the Board observes that the Veteran's surviving 
spouse's representative filed a statement with VA received on 
April 6, 2010 arguing that the surviving spouse should be 
substituted as an accrued-benefits claimant.  However, it does 
not appear that this statement was filed with the Court within 
the 20-day deadline issued in the February 22, 2010 Court Order 
and in fact, in the April 16, 2010 Court Order, the Court 
explicitly stated that no response had been received from the 
Veteran's estate on the question of claimant substitution.  The 
Board has no authority to discuss the timeliness of the response 
and may only follow the Court's lawful Order that was issued on 
April 16, 2010.  Hence, the appeal must be dismissed.  


ORDER

The appeal is dismissed.



		
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


